Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 9-22 and the species of NO booster “curcumin” and “type 2 diabetes” as a species of indication, in the reply filed on 6/13/22 is acknowledged. Applicant further requests examination of “acute inflammatory condition” as an additional indication. If the Examiner finds during the search phase of examination that the indications are co-extensive, then the examiner will include “acute inflammatory condition” but otherwise will not include it. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8, 11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/22.

	Claims Status:
	Claims 1-22 are pending.
	Claims 1-8, 11 and 13 are withdrawn.
	Claims 9, 10, 12 and 14-22 are under examination as they read upon the elected subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9, 10, 12 and 14-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friedman et al. (US 20180256509) and Friedman et al. (US 20170119814) and Rungseesantivanon et al. (BMC Complementary and Alternative Medicine 2010, 10:57; 9 pages). 

Applicant claims:

    PNG
    media_image1.png
    501
    748
    media_image1.png
    Greyscale

Please note that optional components/steps are not required components/steps. The MPEP provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). The claims are being examined as they read on species elected curcumin and type 2 diabetes.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claim 9, 10, 12, 15, 16, 18-20 and 22, Friedman2018 teach methods of treating systemic inflammation by administering NO-booster curcumin loaded nanoparticles and polyol PEG (claim 1) resulting 50-60% increase in arteriolar blood flow (claim 11) and reduction of one or more cytokines such as TNF-β, IL-1α, IL-6, etc. (claims 13 and 14; [0126-0127]) by 50-60% (claim 15). The nanoparticles can be administered topically [0101, 0109-0111, 0162], hence transdermally. Friedman2018 also teach methods of delivering sustained release NO or S-nitrosothiols to treat diabetes [0028], which includes both Type 1 and Type 2 and would be diagnosed for the subject and the subject would naturally have a higher than normal level of blood glucose such as higher than a healthy subject by at least about 10%, with therapeutically effective or prophylactically effective amounts [0037]. Nitrite is also taught as a source for releasing NO [0081] and the amount of curcumin/nitric oxide therapeutic agent can range from 1-100 ug of the therapeutic agent [0115] and from 0.001-200 mg/kg body weight can be administered with topical administration in the range of 0.001-1 mg [0163-0164]. Friedman2018 also teach that the dosage amount can be determined by standard clinical techniques [0162-0163], thus being routine optimization.
Regarding instant claim 9, 10, 15, 16, 18-20 and 22, Friedman2017 teach methods of treating a disease or condition associated with endothelial dysfunction in a subject by administering nitric oxide releasing nanoparticles formulated with S-nitrosothiols, myristic acid and polyol PEG400 ([0249-0251-0254] and Figures 24-26). Friedman et al. also teach topical administration of NO-booster curcumin hybrid nanoparticles [0130, 0227] and topical administration of nitric oxide releasing nanoparticles for treatment of erectile dysfunction [0104].  Friedman2017 teach that the diseases and disorders include diabetes mellitus [0120], which includes Type 1 and Type 2 and would be diagnosed for the subject and the subject would naturally have a higher than normal level of blood glucose such as higher than a healthy subject by at least about 10%. Friedman2017 teach that it is desirable to specifically add myristic acid to the composition because incorporation of myristic acid into the nanoparticle platform can enhance skin penetration and facilitate improvements in cardiovascular endpoints [0095]. Friedman2017 teach prophylactic administration [0112, 0122]. 
Regarding instant claim 14, Friedman2017 reports a very noticeable drop in both systolic and diastolic blood pressure [0242].
Regarding claims 9 and 17, Rungseesantivanon et al. report that curcumin supplementation could improve diabetes-induced endothelial dysfunction (title; abstract) with a 18.73%, 30.26% and 32% decrease in plasma glucose observed (page 3, right column; Table 1; page 7 top right column). Rungseesantivanon et al. also teach that: “The increase in hyperglycemia-induced oxygen-derived free radicals was believed to be a major contributor to the reduction of NO bioavailability observed in diabetes.” (page 7, lower left column).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Friedman2018 is that Friedman2018 do not expressly teach an embodiment of treating type 2 diabetes with a transdermal formulation comprising NO booster curcumin, NO-precursor, polyol and myristic fatty acid wherein the polyol and the fatty acid are in a ratio ranging from about 10:1 to about 50:1 by weight and wherein the polyol and the NO booster are in a ratio ranging from about 8:1 to about 12:1 resulting in reduction of systolic/diastolic pressure by ate least 10 mm, reduction of blood glucose by at least about 10% and increase in systemic NO level or plasma nitrite level by at least 10%. This deficiency in Friedman2018 is cured by the teachings of Friedman2017 and Rungseesantivanon et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Friedman2018 by transdermally treating type 2 diabetes with a transdermal formulation comprising NO booster curcumin, NO-precursor, polyol and myristic fatty acid wherein the polyol and the fatty acid are in a ratio ranging from about 10:1 to about 50:1 by weight and wherein the polyol and the NO booster are in a ratio ranging from about 8:1 to about 12:1 resulting in reduction of systolic/diastolic pressure by ate least 10 mm, reduction of blood glucose by at least about 10% and increase in systemic NO level or plasma nitrite level by at least 10%, as suggested by Friedman2017 and Rungseesantivanon et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As asserted above, Friedman2018 teaches treating diabetes which includes both Type 1 and Type 2 and the subjects naturally have increased blood glucose because that is the nature of diabetes. The ordinary artisan would combine the curcumin, NO precursor components and myristic acid to topically/transdermally treat the type 2 diabetes because not only is it known in this art that curcumin is beneficial for treating diabetes but also NO bioavailability is reduced in diabetes as taught by Rungseesantivanon et al. Therefore, it is obvious to add a source for NO to supplement the reduced levels of NO in the diabetic condition with a reasonable expectation of success. Indeed, the Examiner also notes that Friedman2018 teach and suggest combining curcumin loaded nanoparticles and NO nanoparticles [0150] which would provide a formulation with both curcumin loaded nanoparticles and NO releasing nanoparticles or S-nitrosothiols for treating diabetes [0149-0150]. Adding myristic acid to the composition used in the method is obvious because Friedman2017 teach that it is desirable to specifically add myristic acid to the composition because incorporation of myristic acid into the nanoparticle platform can enhance skin penetration and facilitate improvements in cardiovascular endpoints [0095]. Accordingly, the ordinary artisan would add myristic acid for these desirable properties. Regarding the ratio of components, it is the Examiner’s position that it is merely optimization of the components to achieve the desired result reducing the blood pressure (Friedman2017), decrease in cytokines (Friedman2018) and reduce blood glucose (Rungseesantivanon et al.). From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Therefore, absent any criticality, the limitations of wherein the polyol and the fatty acid are in a ratio ranging from about 10:1 to about 50:1 by weight and wherein the polyol and the NO booster are in a ratio ranging from about 8:1 to about 12:1 appear to be merely routine optimization of the prior art disclosure. Since the same materials are taught in the art as instantly claimed, then the subject’s systemic NO level or plasma nitrite level will increase by at least 10%. See MPEP 2112.01(I): Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 10, 12 and 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17565556. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending also teaches methods of treating type 2 diabetes with a transdermal formulation comprising an NO-booster curcumin, polyol PEG and myristic fatty acid resulting in at least about 10% reduction in one or more inflammatory markers and increasing the subjects systemic NO level or plasma nitrite level by at least 10% and can be administered prophylactically.
The copending does not expressly teach reduction of systolic and/or diastolic pressure by at least 10 mm or that the subject has a higher than normal level of blood glucose by at least 10% over a healthy subject and that the blood glucose is reduced by at least about 10%. However, having type 2 diabetes means that the subject has a higher than normal level of blood glucose by at least 10% over a healthy subject and since the same composition is being administered then teach reduction of systolic and/or diastolic pressure by at least 10 mm and reduction of blood glucose by at least about 10% naturally occur by performing the method of the copending application with a reasonable expectation of success. 
The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30 (7:15 am-4:45 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ERNST V ARNOLD/Primary Examiner, Art Unit 1613